Citation Nr: 1549725	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for a left elbow disability.

3.  Entitlement to a rating in excess of 10 percent for a right elbow disability.

4.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

5.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

6.  Entitlement to a rating in excess of 10 percent for a right knee disability.

7.  Entitlement to a rating in excess of 10 percent for hypertension.

8.  Entitlement to a compensable rating for a hearing loss disability.

9.  Entitlement to a compensable rating for a right ring finger disability.

10.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

11.  Entitlement to an effective date prior to January 14, 2014 for the grant of service connection for right lower extremity radiculopathy.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974 and from October 1975 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Oakland, California has jurisdiction over the appeal.

The Board notes that the May 2014 correspondence, accepted as a VA Form 9, did not indicate an intent to appeal the claim for an increased rating for bilateral tinnitus.  Thus, this claim is not currently on appeal and the Board does not have jurisdiction.  38 C.F.R. § 20.202.
The issues of entitlement to a rating in excess of 10 percent for a lumbar spine disability, entitlement to a rating in excess of 10 percent for a left elbow disability, entitlement to a rating in excess of 10 percent for a right elbow disability, entitlement to a rating in excess of 10 percent for a left ankle disability, entitlement to a rating in excess of 10 percent for a right ankle disability, entitlement to a rating in excess of 10 percent for a right knee disability, entitlement to a rating in excess of 10 percent for hypertension, entitlement to a compensable rating for a right ring finger disability, entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, entitlement to an effective date earlier than January 14, 2014 for the grant of service connection for right lower extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record reveals that, at worst, the Veteran's hearing loss is manifested by Level I in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim for an increased rating and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The August 2010 and April 2015 VA examination reports reflect that the examiners considered the Veteran's reported symptoms, conducted appropriate audiological testing, provided findings sufficient to apply the pertinent rating criteria, and noted the effect of the hearing loss disability on the Veteran's daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.  The Board has carefully reviewed the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board has reviewed all the evidence in the Veteran's claims file, which includes: his contentions, private medical records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

On the VA audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
35
45
LEFT
10
5
10
50
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The average puretone thresholds for 1000 Hertz to 4000 Hertz were 24 for the right ear and 38 for the left ear.  The documented impact on the Veteran's activities of daily living was that it was hard for the Veteran to hear when there was background noise or when someone was turned away from him.  See Martinak, supra.  The examiner indicated that current hearing loss would not render the Veteran unemployable as hearing aids would substantially improve his hearing.  

A VA authorized audiogram from April 2015 revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
45
85
LEFT
15
10
15
65
85

Speech recognition scores were reported as 96 percent on the right and 84 percent on the left.  The average puretone thresholds from 1000 Hertz to 4000 Hertz were 37.5 on the right and 73.75 on the left.  The documented impact on the Veteran's activities of daily living was that it was hard for the Veteran to hear someone talking unless that person was facing him.  Id.  The examiner indicated that the Veteran's hearing loss did not impact his ability to work.

As an initial matter, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown and that regulation is not applicable.

Applying the findings from the August 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the April 2015 VA authorized examination to Table VI in 38 C.F.R. § 4.85 yield a finding of Level I hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level III in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the Veteran's hearing loss warrants a compensable evaluation.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of  "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1);  Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The Veteran has described difficulty hearing in crowded rooms and difficulty understanding conversations when others are not facing him.  These symptoms are specifically contemplated in applicable diagnostic criteria, which measure speech recognition and hearing capabilities, and provide compensable ratings for more severe audiometric findings.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014);  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable rating for a hearing loss disability is denied.


REMAND

As the Veteran and his attorney indicate that they did not receive notice of the examinations to determine the severity of all disabilities on appeal scheduled in May 2015, new examinations should be scheduled on remand.

A review of the record reflects that the Veteran has filed a notice of disagreement (dated September 2015) with the effective date of service connection for radiculopathy of the right lower extremity as well as with the initial 10 percent rating (notice of disagreement dated November 2015), granted by a June 2015 rating decision.  It does not appear that a Statement of the Case has been issued on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues entitlement to an effective date earlier than January 14, 2014 for the grant of service connection for radiculopathy of the right lower extremity and entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Northern California VA Healthcare System.

3.  The Veteran should be afforded a VA examination by an appropriate examiner with appropriate expertise to determine the current severity of Veteran's disabilities on appeal (lumbar spine, left and right elbow, left and right ankle, right knee, hypertension and right ring finger), and any impact they have on his employability.  The claims files must be made available for review by the examiner and the examiner should note such review in the report.  The examiner should identify the limitations resulting from each service-connected disability and discuss any occupational impairment caused by each disability, consistent with his education and industrial background.  

4.  After completion of the above, review the record and readjudicate the Veteran's claims in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


